 
Exhibit 10.1
 
 
 
 
 
 
 
 
 
 
 


 
DISTRIBUTION AGREEMENT

 
 
BY AND BETWEEN
 
 
VERIZON COMMUNICATIONS INC.
 
 
AND
 
 
NEW COMMUNICATIONS HOLDINGS INC.
 
 
DATED AS OF May 13, 2009
 
 
 
 
 
 
 
 
 
 
 
 


 

--------------------------------------------------------------------------------



 
Table of Contents
 
Page
 
ARTICLE I


DEFINITIONS


Section 1.1
General
3
Section 1.2
Interpretation
25
Section 1.3
References to Time
25



ARTICLE II


THE CONTRIBUTION


Section 2.1
Transfers of Spinco Assets and Spinco Liabilities.
25
Section 2.2
Conveyancing and Assumption Agreements
27
Section 2.3
Certain Resignations
27
Section 2.4
Special Payment Financing; Debt Exchange.
27



ARTICLE III


CONDITIONS


Section 3.1
Conditions to the Distribution
29
Section 3.2
Waiver of Conditions
30



ARTICLE IV


THE DISTRIBUTION


Section 4.1
Record Date and Distribution Date
30
Section 4.2
Spinco Reclassification
30
Section 4.3
The Agent
30
Section 4.4
Delivery of Shares to the Agent
30
Section 4.5
The Distribution
31

 
 
i

--------------------------------------------------------------------------------


 
Table of Contents
(continued)
Page
ARTICLE V


POST CLOSING ADJUSTMENTS


Section 5.1
Post-Closing Adjustments.
32



ARTICLE VI


ADDITIONAL COVENANTS


Section 6.1
Survival; Exclusive Remedy
34
Section 6.2
Mutual Release
34
Section 6.3
Intercompany Agreements
35
Section 6.4
Guarantee Obligations and Liens.
35
Section 6.5
Insurance.
36
Section 6.6
Subsequent Transfers
38
Section 6.7
Further Assurances
38
Section 6.8
Use of Names.
38



ARTICLE VII


ACCESS TO INFORMATION


Section 7.1
Provision of Information
39
Section 7.2
Privileged Information.
41
Section 7.3
Production of Witnesses
42
Section 7.4
Retention of Information
42
Section 7.5
Confidentiality
43
Section 7.6
Cooperation with Respect to Government Reports and Filings
43



ARTICLE VIII


NO REPRESENTATIONS OR WARRANTIES


Section 8.1
No Representations or Warranties
44



ARTICLE IX


MISCELLANEOUS
 
Section 9.1
Expenses
44
Section 9.2
Notices
45
Section 9.3
Interpretation
45
Section 9.4
Severability
45
Section 9.5
Assignment; Binding Effect
45
Section 9.6
No Third Party Beneficiaries
45
Section 9.7
Entire Agreement
46

 
 
ii

--------------------------------------------------------------------------------


 
Table of Contents
(continued)
Page

Section 9.8
Governing Law
46
Section 9.9
Counterparts
46
Section 9.10
Amendments; Waivers
46
Section 9.11
Termination
46
Section 9.12
Waiver of Jury Trial
47
Section 9.13
Jurisdiction; Service of Process
47


 
Exhibit A                      Disclosure Letter
Exhibit B                      Form of FiOS Intellectual Property Agreement
Exhibit C                      Form of FiOS Software License Agreement
Exhibit D                      Form of FiOS Trademark License Agreement
Exhibit E                      Form of Intellectual Property Agreement
Exhibit F                      Form of Software License Agreement
Exhibit G                      Terms of Spinco Securities
 
 
 
 
 
 
 
 
 
 

 
iii

--------------------------------------------------------------------------------


 
 
DISTRIBUTION AGREEMENT
 
This DISTRIBUTION AGREEMENT (this “Agreement”), dated as of May 13, 2009, by and
between Verizon Communications Inc., a Delaware corporation (“Verizon”), and New
Communications Holdings Inc., a Delaware corporation and a wholly-owned
subsidiary of Verizon (“Spinco” and, together with Verizon, the “Parties”).
 
RECITALS
 
WHEREAS, Spinco is a newly-formed, wholly-owned, direct Subsidiary of Verizon;
 
WHEREAS, Verizon, Spinco and Frontier Communications Corporation, a Delaware
corporation (the “Company”), have entered into an Agreement and Plan of Merger,
of even date herewith (as such agreement may be amended from time to time, the
“Merger Agreement”), pursuant to which, at the Effective Time, Spinco will merge
with and into the Company, with the Company continuing as the surviving
corporation (the “Merger”);
 
WHEREAS, this Agreement and the other Transaction Agreements (as defined herein)
set forth certain transactions that are conditions to consummation of the
Merger;
 
WHEREAS, prior to the Distribution (as defined herein) upon the terms and
subject to the conditions set forth in this Agreement, Verizon will, pursuant to
a series of restructuring transactions that will occur prior to the
Distribution, (a) transfer or cause to be transferred (i) to Spinco and (ii) by
Spinco to the Non-ILEC Spinco Subsidiary (as defined herein) and to one or more
wholly-owned Subsidiaries of the Non-ILEC Spinco Subsidiary (as may be
designated by the Non-ILEC Spinco Subsidiary) all of the Non-ILEC Spinco Assets
(as defined herein), each such transfer to be subject to the assumption by such
entity or entities of the Non-ILEC Spinco Liabilities (as defined herein), (b)
to the extent the ILEC Spinco Assets and the ILEC Spinco Liabilities are not
currently located within an ILEC Spinco Subsidiary, transfer or cause to be
transferred, including by one or more of its Subsidiaries, to the ILEC Spinco
Subsidiaries (as defined herein) all of the ILEC Spinco Assets (as defined
herein), subject to the assumption by such entities of the ILEC Spinco
Liabilities (as defined herein), and shall directly or indirectly transfer the
ILEC Spinco Subsidiaries (after receiving the stock of a Subsidiary holding
certain ILEC Spinco Subsidiaries from its Subsidiaries in a series of internal
distributions) to Spinco and (c) to the extent any Assets that are not Spinco
Assets and any Liabilities that are not Spinco Liabilities are currently located
within an ILEC Spinco Subsidiary, transfer or cause to be transferred by any
such ILEC Spinco Subsidiary such Assets or Liabilities to Verizon or an
Affiliate of Verizon;
 
 

--------------------------------------------------------------------------------


 
 
WHEREAS, in exchange for the transfers contemplated by the immediately preceding
recital, Spinco will (a) pay to Verizon the Special Payment (as defined herein)
and (b) if applicable, distribute to Verizon the Spinco Securities (as defined
herein), all upon the terms and subject to the conditions set forth in this
Agreement (the transactions described in this recital and in the immediately
preceding recital, collectively, the “Contribution”);
 
WHEREAS, upon the terms and subject to the conditions set forth in this
Agreement, Verizon will distribute (the “Distribution”) all of the issued and
outstanding shares of common stock, par value $.01 per share, of Spinco (“Spinco
Common Stock”) to the holders as of the Record Date (as defined herein) of the
outstanding shares of common stock, par value $.10 per share, of Verizon
(“Verizon Common Stock”) and, to the extent applicable, to such persons who
received Verizon Common Stock pursuant to the exercise of Record Date Options
(as defined below);
 
WHEREAS, the Parties to this Agreement intend that (i) each Internal Spinoff
qualify as a distribution eligible for nonrecognition under Sections 355(a),
355(c) or 361(c) of the Code, as applicable; (ii) the Contribution, together
with the Distribution, qualify as a tax-free reorganization under Section
368(a)(1)(D) of the Code; (iii) the Distribution qualify as a distribution of
Spinco stock to Verizon stockholders eligible for nonrecognition under Sections
355(a) and 361(c) of the Code; (iv) no gain or loss be recognized by Verizon for
federal income tax purposes in connection with the receipt of the Spinco
Securities (as defined herein) or the consummation of the Debt Exchange (as
defined herein); (v) the Special Payment qualify as money transferred to
creditors or distributed to shareholders in connection with the reorganization
within the meaning of Section 361(b)(1) of the Code, to the extent that Verizon
distributes the Special Payment to its creditors or shareholders in connection
with the Contribution; (vi) the Merger qualify as a tax-free reorganization
pursuant to Section 368 of the Code; and (vii) no gain or loss be recognized as
a result of such transactions for federal income tax purposes by any of Verizon,
Spinco, the Company and their respective stockholders and Subsidiaries (except
to the extent of cash received in lieu of fractional shares); and
 
WHEREAS, the Parties to this Agreement intend that, except as set forth in
Section 2.3 hereof, throughout the internal restructurings taken in
contemplation of this Agreement, including the Internal Spinoffs, the Internal
Restructurings, the Contribution, and the Distribution, the Spinco Employees
shall maintain uninterrupted continuity of employment, compensation and
benefits, and also for union-represented employees, uninterrupted continuity of
representation for purposes of collective bargaining and uninterrupted
continuity of coverage under their collective bargaining agreements, as
contemplated by and provided in the Employee Matters Agreement.
 
 
2

--------------------------------------------------------------------------------


 
 
NOW, THEREFORE, in consideration of these premises, and of the representations,
warranties, covenants and agreements set forth herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:
 
ARTICLE I
 
Definitions
 
Section 1.1    General.  As used in this Agreement, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):
 
“Affiliate” means a Person that, directly or indirectly, through one or more
intermediaries, controls or is controlled by, or is under common control with, a
specified Person.  The term “control” (including, with correlative meanings, the
terms “controlled by” and “under common control with”), as applied to any
Person, means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities or other ownership interest, by
contract or otherwise; provided, however, that for purposes of this Agreement,
(i) from and after the Distribution Date, no member of either Group shall be
deemed an Affiliate of any member of the other Group and (ii) none of Cellco
Partnership (d/b/a Verizon Wireless) or any of its Subsidiaries shall be deemed
Affiliates or Subsidiaries of Verizon.
 
“Agent” means the distribution agent agreed upon by Verizon and the Company, to
be appointed by Verizon to distribute the shares of Spinco Common Stock pursuant
to the Distribution.
 
“Agreement” has the meaning set forth in the Preamble.
 
 
3

--------------------------------------------------------------------------------

Table of Contents
 
 
“Applicable Rate” means the three-month LIBOR rate published by Bloomberg as
“Ticker US001M” (or any successor page) at approximately 11:00 a.m. London time
on the date which is two days prior to the date such rate is determined plus 200
basis points, such rate to be reset every 90 days.
 
“Asset” means any and all assets, properties and rights, wherever located,
whether real, personal or mixed, tangible or intangible, including the following
(in each case, whether or not recorded or reflected or required to be recorded
or reflected on the books and records or financial statements of any
Person):  (i) accounts and notes receivable (whether current or non-current);
(ii) Cash and Cash Equivalents, debentures, bonds, notes, evidences of
indebtedness, certificates of interest or participation in profit-sharing
agreements, collateral-trust certificates, preorganization certificates or
subscriptions, transferable shares, investment contracts, letters of credit and
performance and surety bonds, voting-trust certificates, puts, calls, straddles,
options and other securities of any kind, and all loans, advances or other
extensions of credit or capital contributions to any other Person; (iii)  rights
under leases (including real property leases), contracts, licenses, permits,
distribution arrangements, sales and purchase agreements, joint operating
agreements, other agreements and business arrangements; (iv) owned real
property; (v) leased real property, fixtures, trade fixtures, machinery,
equipment (including oil and gas, transportation and office equipment), tools,
dies and furniture; (vi) office supplies, production supplies, spare parts,
other miscellaneous supplies and other tangible property of any kind, including
all antennas, apparatus, cables, electrical devices, fixtures, equipment,
furniture, office equipment, broadcast towers, motor vehicles and other
transportation equipment, special and general tools, test devices, transmitters
and other tangible personal property; (vii) computers and other data processing
equipment and software; (viii) raw materials, work-in-process, finished goods,
consigned goods and other inventories; (ix) prepayments or prepaid expenses; (x)
claims, causes of action, rights under express or implied warranties, rights of
recovery and rights of setoff of any kind; (xi) Information; (xii) advertising
materials and other printed or written materials; (xiii) goodwill as a going
concern and other intangible properties; and (xiv) licenses and authorizations
issued by any Governmental Authority.  “Assets” shall not include any Excluded
Assets.
 
“Blended Customer Contracts” means Contracts with customers of Verizon or one of
its Subsidiaries, in each case to which Verizon, one of the Contributing
Companies or another Subsidiary of Verizon is a party, and in each case which
provide for such customers to receive one or more products or services that are
offered by the Spinco Business as well as one or more products or services that
are offered by the Verizon Business, other than Contracts relating to Retained
Customer Accounts listed on Section 1.1(a) of the Disclosure Letter.
 
 
4

--------------------------------------------------------------------------------

Table of Contents
 
 
“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by applicable
Law to close.
 
“Cash and Cash Equivalents” means, as of any date of determination, all cash and
cash equivalents, including certificates of deposit or bankers’ acceptances
maturing within one year from the date of acquisition thereof, and marketable
direct obligations issued by, or unconditionally guaranteed by, the United
States government or an agency thereof, and investments in money market funds
and other liquid investments, including all deposited but uncleared bank
deposits.
 
“Claims Made Policies” has the meaning set forth in Section 6.5(a).
 
“Closing” has the meaning set forth in the Merger Agreement.
 
“Closing Date” has the meaning set forth in the Merger Agreement.
 
“Closing Statement” has the meaning set forth in Section 5.1(a).
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Company” has the meaning set forth in the Recitals.
 
“Company Common Stock” has the meaning set forth in the Merger Agreement.
 
“Company Third Party Intellectual Property” has the meaning set forth in the
Merger Agreement.
 
“Contract” means any contract, agreement or binding arrangement or
understanding, whether written or oral and whether express or implied.
 
 
5

--------------------------------------------------------------------------------

Table of Contents
 
 
“Contributing Companies” means Verizon North Inc., a Wisconsin corporation,
Verizon Northwest Inc., a Washington corporation, Verizon West Coast Inc., a
California corporation, Contel of the South, Inc., a Georgia corporation,
Verizon California Inc., a California corporation, Verizon South Inc., a
Virginia corporation, Verizon West Virginia Inc., a West Virginia corporation,
Verizon Enterprise Solutions LLC, a Delaware limited liability company, Verizon
Long Distance LLC, a Delaware limited liability company, Verizon Online LLC, a
Delaware limited liability company, and Verizon Credit Inc., a Delaware
corporation, and any other Subsidiary of Verizon that employs Spinco Business
Employees (as defined in the Merger Agreement) as of the Closing Date.
 
“Contribution” has the meaning set forth in the Recitals.
 
“Current Assets” means total current assets of the Spinco Business, determined
in accordance with the last sentence of Section 5.1(a), as of the opening of
business on the Distribution Date.
 
“Current Liabilities” means the total current liabilities of the Spinco
Business, determined in accordance with the last sentence of Section 5.1(a) as
of the opening of business on the Distribution Date.
 
“Cutover Plan Support Agreement” means the Cutover Plan Support Agreement
entered into on the date hereof, between Verizon Information Technologies
LLC and the Company as such agreement may be amended from time to time.
 
“Debt Exchange” has the meaning set forth in Section 2.4(c).
 
“Disclosure Letter” means the schedule prepared and delivered by Verizon to
Spinco as of the date of this Agreement.
 
“Dispute Resolution Request” has the meaning set forth in Section 5.1(c).
 
“Distribution” has the meaning set forth in the Recitals.
 
 
6

--------------------------------------------------------------------------------

Table of Contents
 
 
“Distribution Date” means the date that the Distribution shall become effective.
 
“Distribution Date Spinco Indebtedness” has the meaning set forth in the Merger
Agreement.
 
 “Distribution Date Working Capital” means the amount, if any, by which Current
Assets exceeds Current Liabilities (or, if Current Liabilities exceeds Current
Assets, the amount of such excess expressed as a negative number) as of the
opening of business on the Distribution Date prior to the application of
purchase accounting entries to the Surviving Corporation’s opening balance
sheet.
 
“Effective Time” has the meaning set forth in the Merger Agreement.
 
“Election” has the meaning set forth in Section 2.4(d).
 
“Employee Matters Agreement” means the Employee Matters Agreement entered into
among Verizon, Spinco and the Company on the date hereof, as such agreement may
be hereafter amended from time to time.
 
“Excluded Assets” means (i) all Intellectual Property Assets, which shall be
governed exclusively by the Intellectual Property Agreement, (ii) all assets
relating to Taxes (except to the extent included in Current Assets), and (iii)
all assets consisting of or relating to any benefits or any benefit plans,
programs, agreements or arrangements, which shall be governed exclusively by the
Employee Matters Agreement and, to the extent applicable, the Merger Agreement.
 
“Excluded Liabilities” means (i) all liabilities for or in respect of any
Intellectual Property Assets, (ii) all liabilities for or in respect of Taxes
(except to the extent included in Current Liabilities) and (iii) all liabilities
for or in respect of any benefits or any benefit plans, programs, agreements or
arrangements, which shall be governed exclusively by the Employee Matters
Agreement and, to the extent applicable, the Merger Agreement.
 
“Final Closing Statement” has the meaning set forth in Section 5.1(c).
 
 
7

--------------------------------------------------------------------------------

Table of Contents
 
 
“Final Distribution Date Working Capital” has the meaning set forth in Section
5.1(d).
 
“Financial Instruments” means credit facilities, guarantees, commercial paper,
interest rate swap agreements, foreign currency forward exchange contracts,
letters of credit, surety bonds and similar instruments.
 
“FiOS Intellectual Property Agreement” means the FS Intellectual Property
Agreement to be entered into among Verizon Patent and Licensing Inc., Spinco and
the Company, substantially in the form of Exhibit B hereto.
 
“FiOS Software License Agreement” means the FS Software License Agreement to be
entered into among Verizon Information Technologies LLC, Spinco and the Company,
substantially in the form of Exhibit C hereto.
 
“FiOS Trademark License Agreement” means the FS Trademark License Agreement to
be entered into between Verizon Licensing Company and the Company, substantially
in the form of Exhibit D hereto.
 
“GAAP” means United States generally accepted accounting principles.
 
“Governmental Authority” has the meaning set forth in the Merger Agreement.
 
“Group” means the Verizon Group or the Spinco Group, as the case may be.
 
“GTE” means GTE Corporation, a New York corporation.
 
“ILEC” means an incumbent local exchange carrier, as defined in 47 U.S.C.
§ 251(h).
 
“ILEC Spinco Assets” means Spinco Assets which are subject to regulations
applicable to ILECs promulgated by one or more of the public utility commissions
in the states of Arizona, California, Idaho, Illinois, Indiana, Michigan,
Nevada, North Carolina, Ohio, Oregon, South Carolina, Washington, West Virginia
and Wisconsin.
 
 
8

--------------------------------------------------------------------------------

Table of Contents
 
 
“ILEC Spinco Liabilities” means Spinco Liabilities to the extent arising from or
relating to ILEC Spinco Assets.
 
“ILEC Spinco Subsidiaries” means Verizon North Inc., a Wisconsin corporation,
Verizon Northwest Inc., a Washington corporation, Verizon West Coast Inc., a
California corporation, Contel of the South, Inc., a Georgia corporation, New
Communications of the Southwest Inc., a newly formed Delaware corporation, New
Communications of the Carolinas Inc., a newly formed Delaware corporation, and
Verizon West Virginia Inc., a West Virginia corporation.
 
“Indebtedness” means, with respect to Spinco and the Spinco Subsidiaries, all
indebtedness for borrowed money, including the aggregate principal amount
thereof, and any accrued interest thereon.
 
“Information” means all lists of customers, records pertaining to customers and
accounts, copies of Contracts, personnel records, lists and records pertaining
to customers, suppliers and agents, and all accounting and other books, records,
ledgers, files and business records, data and other information of every kind
(whether in paper, microfilm, computer tape or disc, magnetic tape or any other
form).
 
“Information Statement” means the information statement forming part of Spinco’s
Registration Statement on Form 10.
 
“Intellectual Property Agreement” means the Intellectual Property Agreement to
be entered into among Verizon Patent and Licensing Inc., Spinco and the Company
in the form of Exhibit E hereto.
 
“Intellectual Property Assets” means all Statutory Intellectual Property and
Non-Statutory Intellectual Property.
 
“Internal Restructurings” has the meaning set forth in the Merger Agreement.
 
 
9

--------------------------------------------------------------------------------

Table of Contents
 
 
“Internal Spinoffs” has the meaning set forth in the Merger Agreement.
 
“Law” has the meaning set forth in the Merger Agreement.
 
“Leased Real Property” means all leasehold or subleasehold estates and other
rights of Verizon or its Affiliates to use or occupy any land, buildings or
structures located in the Territory that are used primarily in the conduct of
the Spinco Business, including those listed in Section 1.1(b) of the Disclosure
Letter.
 
“Liability” or “Liabilities” means all debts, liabilities and obligations
(including those arising under Contracts) whether absolute or contingent,
matured or unmatured, liquidated or unliquidated, accrued or unaccrued, known or
unknown, whenever arising, and whether or not the same would properly be
reflected on a balance sheet.  “Liabilities” shall not include any Excluded
Liabilities.
 
“Litigation Matters” means all pending or threatened litigation, investigations,
claims or other legal matters that have been or may be asserted against, or
otherwise adversely affect, Verizon or Spinco (or members of either Group).
 
“Merger” has the meaning set forth in the Recitals.
 
“Merger Agreement” has the meaning set forth in the Recitals.
 
“Non-ILEC Spinco Assets” means Spinco Assets other than ILEC Spinco Assets.
 
“Non-ILEC Spinco Liabilities” means Spinco Liabilities other than ILEC Spinco
Liabilities.
 
“Non-ILEC Spinco Subsidiary” means New Communications Online and Long Distance
Inc., a newly formed Delaware corporation and a wholly-owned Subsidiary of
Spinco.
 
 
10

--------------------------------------------------------------------------------

Table of Contents
 
 
“Non-Statutory Intellectual Property” means all unpatented inventions (whether
or not patentable), trade secrets, know-how and proprietary information,
including but not limited to (in whatever form or medium), discoveries, ideas,
compositions, formulas, computer programs (including source and object codes),
computer software documentation, database, drawings, designs, plans, proposals,
specifications, photographs, samples, models, processes, procedures, data,
information, manuals, reports, financial, marketing and business data,
information, manuals, reports and pricing and cost information, correspondence
and notes, and any rights or licenses in the foregoing which may be granted
without the payment of compensation or other consideration to any Person;
provided, however, that, notwithstanding anything to the contrary, the
definition of “Non-Statutory Intellectual Property” shall not include any
Statutory Intellectual Property.
 
“Occurrence Basis Policies” has the meaning set forth in Section 6.5(a).
 
“Owned Real Property” means all land in the Territory that is owned by Verizon
or its Affiliates and used primarily in the conduct of the Spinco Business,
together with all buildings, structures, improvements and fixtures located
thereon, subject to all easements and other rights and interests appurtenant
thereto, including existing third party rights and interests.
 
“Parties” has the meaning set forth in the Preamble.
 
“Person” or “person” means a natural person, corporation, company, joint
venture, individual business trust, trust association, partnership, limited
partnership, limited liability company or other entity, including a Governmental
Authority.
 
“Policies” means all insurance policies, insurance contracts and claim
administration contracts of any kind of Verizon and its Subsidiaries (including
members of the Spinco Group) and their predecessors which were or are in effect
at any time at or prior to the Distribution Date, including commercial general
liability, automobile, workers’ compensation, excess and umbrella, aircraft,
crime, property and business interruption, directors’ and officers’ liability,
fiduciary liability, employment practices liability, errors and omissions,
special accident, environmental, inland and marine, and captive insurance
company arrangements, together with all rights, benefits and privileges
thereunder.
 
 
11

--------------------------------------------------------------------------------

Table of Contents
 
 
“Privileged Information” means with respect to either Group, Information
regarding a member of such Group or any of its operations, Assets or Liabilities
(whether in documents or stored in any other form or known to its employees or
agents) that is or may be protected from disclosure pursuant to the
attorney-client privilege, the work product doctrine or another applicable
privilege, that a member of the other Group may come into possession of or
obtain access to pursuant to this Agreement or otherwise.
 
“Real Property Interests” means all easements, rights of way, and licenses
(whether as licensee or licensor) in real property that are used primarily in
the conduct of the Spinco Business, and excluding all Owned Real Property and
property and interests subject to Real Property Leases.
 
“Real Property Leases” means all leases, subleases, concessions and other
agreements (written or oral) pursuant to which any Leased Real Property is held,
including the right to all security deposits and other amounts and instruments
deposited thereunder.
 
“Reclassification” has the meaning set forth in Section 4.2.
 
“Record Date” means the close of business on the date to be determined by the
Board of Directors of Verizon as the record date for determining stockholders of
Verizon entitled to participate in the Distribution, which date shall be a
Business Day preceding the Distribution Date.
 
“Record Date Options” has the meaning set forth in the Employee Matters
Agreement.
 
“Representative” means with respect to any Person, any of such Person’s
directors, managers or persons acting in a similar capacity, officers,
employees, agents, consultants, financial and other advisors, accountants,
attorneys and other representatives.
 
“Retained Contract” means (i) any Contract entered into by Verizon or any
Subsidiary of Verizon (other than Spinco or a Spinco Subsidiary), on the one
hand, with a non-Affiliate of Verizon, on the other hand, which is used or held
for use in the conduct of the Spinco Business as well as the Verizon Business,
other than any Blended Customer Contract; and (ii) any Contract entered into
solely between or among Verizon and/or Affiliates of Verizon, other than (a)
Transferred Affiliate Arrangements, including, in each case, those Contracts
listed in Section 1.1(c) of the Disclosure Letter and (b) Contracts governing
Retained Customer Accounts.
 
 
12

--------------------------------------------------------------------------------

Table of Contents
 
 
“Retained Customer Accounts” means those customer accounts identified on Section
1.1(a) of the Disclosure Letter.
 
“Software License Agreement” means the Verizon Software License Agreement to be
entered into among Verizon Information Technologies LLC, Spinco and the Company,
in the form of Exhibit F hereto.
 
“Special Payment” means a payment made by Spinco to West in an amount which
shall not exceed (i) the lesser of (x) $3.333 billion and (y) West’s estimate of
its tax basis in Spinco minus (ii) the amount of Distribution Date Spinco
Indebtedness, such amount to be set forth in a certificate delivered pursuant to
Section 7.18(g) of the Merger Agreement (as updated in accordance with such
section).
 
“Special Payment Financing” has the meaning set forth in the Merger Agreement.
 
“Spinco” has the meaning set forth in the Preamble; provided that, with respect
to any period following the Effective Time, all references to Spinco herein
shall be deemed to be references to the Surviving Corporation.
 
“Spinco Assets” means, subject to Section 2.1(c), collectively:
 
(i)           all of the right, title and interest of Verizon and its Affiliates
in all Assets that are primarily used or held for use in, or that primarily
arise from, the conduct of the Spinco Business, including:
 
(A)           those set forth on the Spinco Audited Balance Sheet to the extent
held on the Distribution Date;
 
(B)           the Current Assets;
 
 
13

--------------------------------------------------------------------------------

Table of Contents
 
 
(C)           all Owned Real Property and all Leased Real Property, together
with all buildings, towers, facilities and other structures and improvements
located thereon;
 
(D)           all Real Property Interests;
 
(E)           all Telephone Plant;
 
(F)           all Contracts;
 
(G)           all existing fiber-to-the-premises (“FiOS”) network elements from
and including the video hub office(s) (“VHO”) to the end-user customers
consisting primarily of elements of the VHO, trunks and other connecting
facilities from the VHO to the serving offices and all connections from serving
offices to end-user customers in the states of Indiana, Oregon and Washington;
 
(ii)            all other Assets of Spinco and the Spinco Subsidiaries to the
extent specifically assigned to any member of the Spinco Group pursuant to this
Agreement or any other Transaction Agreement;
 
(iii)           the capital stock of each Spinco Subsidiary (it being agreed
that the physical certificates representing such capital stock shall be
delivered to Spinco by Verizon no later than the Distribution Date);
 
(iv)           all rights of the Contributing Companies in respect of the
Transferred Affiliate Arrangements;
 
(v)            those rights in the Blended Customer Contracts as are allocated
to Spinco as contemplated by Section 7.8(e) of the Merger Agreement and the
obligations of Verizon described in Section 7.8(f) of the Merger Agreement;
 
(vi)           all claims, causes of action and rights (or any share thereof) to
the extent related to or arising from any other Spinco Asset or Spinco
Liability; and
 
 
14

--------------------------------------------------------------------------------

Table of Contents
 
 
(vii)           any additional Assets set forth on Section 1.1(d) of the
Disclosure Letter;
 
provided that, notwithstanding the foregoing, in no event will the Spinco Assets
include:
 
I.            any Excluded Assets and Verizon Third Party Intellectual Property
or Company Third Party Intellectual Property;
 
II.          any Verizon Assets;
 
III.         any Retained Contracts and any Contracts governing Retained
Customer Accounts;
 
IV.         any Cash and Cash Equivalents or short-term investments;
 
V.          any Assets of Verizon Business Global LLC, f/k/a MCI, LLC, which is
the successor to the business of MCI, Inc., and direct and indirect Subsidiaries
of Verizon Business Global LLC;
 
VI.         any Assets of Verizon Network Integration Corp.;
 
VII.        any Assets of Verizon Federal Inc.;
 
VIII.       any Assets of Federal Network Systems LLC;
 
IX.         any Assets of Verizon Global Networks Inc.;
 
X.          any Assets of Verizon Select Services Inc.; and
 
XI.         any Assets of Cellco Partnership (d/b/a Verizon Wireless).
 
 
15

--------------------------------------------------------------------------------

Table of Contents
 
 
“Spinco Audited Balance Sheet” means the audited Combined Statements of Selected
Assets, Selected Liabilities and Parent Funding as of December 31, 2008 for the
local exchange businesses and related landline activities of Verizon in the
Territory (including Internet access and certain long distance services provided
to customers in those states).
 
“Spinco Business” means:
 
(i)           all of the incumbent local exchange carrier business activities
and operations of Verizon and its Affiliates in the Territory (consisting of
local exchange service, “intraLATA” toll service, network access service,
enhanced voice and data services, digital subscriber line (“DSL”) services,
wholesale services, operator services, directory assistance services, customer
service to end users, and, in connection with any of the foregoing, repairs,
billing and collections); and
 
(ii)           all of the following activities of Verizon and its Affiliates in
the Territory:
 
(A)           originating central office voice switched Long Distance (“LD”)
services in the Territory switched by wire centers that are otherwise Spinco
Assets; and
 
(B)           the provision by Verizon Online LLC of dial-up, DSL and dedicated
Internet access services and related value added services taken by DSL customers
located in the Territory;
 
(C)           the resale of satellite to terrestrial video services, but only to
the extent of the assets described in clause (i)(G) of the definition of Spinco
Assets.
 
 
16

--------------------------------------------------------------------------------

Table of Contents
 
 
provided that, for the avoidance of doubt, “Spinco Business” shall not include
any other business activities or operations of Verizon or its Affiliates whether
or not conducted in the Territory, including:
 
(A)          the offering of wireless voice, data and other services by Cellco
Partnership (d/b/a Verizon Wireless) and its Affiliates;
 
(B)           publishing and printing telephone directories and publishing
electronic directories;
 
(C)           monitoring, installation, maintenance and repair of customer
premises equipment and software, structured cabling, call center solutions and
professional and other services as provided by Verizon Network Integration Corp.
or Verizon Select Services Corp.;
 
(D)            multi-dwelling unit voice, data and video services as provided
generally by Verizon Avenue Corp., other than services provided pursuant to
contracts entered into by Verizon Avenue Corp. as agent for, or on behalf of, a
Contributing Company;
 
(E)            wireless telecommunications services, customer premises
equipment, inside wiring and cabling, and consulting services to or for federal
government agencies offered by Federal Network Systems LLC, and customer
premises inside wiring and cabling, and consulting services to or for federal
government agencies offered by Verizon Federal Inc.;
 
(F)            interstate, intrastate and local exchange services offered by
Verizon or its Affiliates (other than the Contributing Companies) consisting
primarily of those services conducted by them as successors to the business of
MCI, Inc.;
 
(G)            monitoring, provision, maintenance and repair of intrastate,
interstate and international telecommunications and information services,
managed services, internet protocol services, data center services, professional
services, hosting services, web infrastructure and application management and
other products, services and software as provided generally by Verizon Business
Global LLC, f/k/a MCI, LLC, which is the successor to the business of MCI, Inc.,
or direct and indirect Subsidiaries of Verizon Business Global LLC;
 
 
17

--------------------------------------------------------------------------------

Table of Contents
 
 
(H)           consumer and small business customer premises equipment sales and
services;
 
(I)             long haul switching, routing and transmission and other carrier
services as provided generally by Verizon Global Networks Inc.;
 
(J)             prepaid card products, payphone dial around services (VSSI-CARD)
and dedicated Internet access services as provided generally by Verizon Select
Services Inc.;
 
(K)            Verizon “Voice Over Internet Protocol” service, “iobi” service
and smart touch service as provided generally by Verizon Long Distance LLC and
Verizon Enterprise Solutions LLC;
 
(L)            security services as provided generally by Cybertrust, Inc. and
its Affiliates;
 
(M)           any former MCI or Verizon Select Services Inc. business;
 
(N)           operator services and directory assistance services to wireless
carriers, including Cellco Partnership (d/b/a Verizon Wireless) and any
third-party wireless carrier;
 
(O)            Verizon Smart Phone service as provided generally by Verizon
Online LLC;
 
 
18

--------------------------------------------------------------------------------

Table of Contents
 
 
(P)            any “interLATA” non-ILEC switched or data services provided by
Verizon Long Distance LLC and Verizon Enterprise Solutions LLC, which includes
private line, asynchronous transfer mode (“ATM”), frame relay, Ethernet and
dedicated access voice services or any services that Verizon Long Distance LLC
and Verizon Enterprise Solutions LLC provide through separate third party
Agreements; or
 
(Q)           similar activities conducted by successors to any of the foregoing
named entities.
 
“Spinco Common Stock” has the meaning set forth in the Recitals.
 
“Spinco Debt Expenses” means the aggregate amount of all fees and expenses
payable to lenders or lenders’ advisors by Spinco or the Surviving Corporation
pursuant to the terms of the Special Payment Financing or otherwise arising
directly from the consummation of the Special Payment Financing.
 
“Spinco Employees” has the meaning set forth in the Employee Matters Agreement.
 
“Spinco Group” means Spinco and the Spinco Subsidiaries.
 
“Spinco Guarantees” has the meaning set forth in Section 6.4(b).
 
“Spinco Liabilities” means, subject to Section 2.1(c), collectively:
 
(i)      all Liabilities of Verizon or any of its Subsidiaries (including Spinco
and the Spinco Subsidiaries) to the extent relating to or arising from the
Spinco Business, including the Liabilities set forth on the Spinco Audited
Balance Sheet and the Liabilities of Spinco under the Transaction Agreements;
 
(ii)     all Liabilities to the extent relating to or arising from any Spinco
Assets;
 
 
19

--------------------------------------------------------------------------------

Table of Contents
 
 
(iii)    all Liabilities of the Spinco Business in respect of the Transferred
Affiliate Arrangements;
 
(iv)    all Current Liabilities;
 
(v)     those Liabilities under the Blended Customer Contracts that are assigned
to and assumed by the Company pursuant to Section 7.8(e) or described in Section
7.8(f) of the Merger Agreement;
 
(vi)    all Liabilities relating to or arising from any Verizon Guarantee;
 
(vii)   all Distribution Date Spinco Indebtedness; and
 
(viii)          all Liabilities set forth in Section 1.1(e) of the Disclosure
Letter.
 
Notwithstanding the foregoing, the Spinco Liabilities shall not include any
Liabilities specifically agreed not to be assumed by Spinco under any other
Transaction Agreement.  For the avoidance of doubt, Spinco Liabilities shall not
include any Verizon Liabilities or Excluded Liabilities.
 
“Spinco Securities” means any notes issued by Spinco to Verizon, as contemplated
in Section 2.4 hereof and having the principal terms set forth on Exhibit G
hereto and other terms determined in accordance with Section 7.18 of the Merger
Agreement.
 
“Spinco Subsidiaries” means, collectively, the Non-ILEC Spinco Subsidiary and
the ILEC Spinco Subsidiaries.
 
“Statutory Intellectual Property” means all (i) United States patents and patent
applications of any kind, (ii) United States works of authorship, mask-works,
copyrights, and copyright and mask work registrations and applications for
registration, (iii) Trademarks, and (iv) any rights or licenses in the
foregoing.
 
“Subsidiary” has the meaning set forth in the Merger Agreement.
 
 
20

--------------------------------------------------------------------------------

Table of Contents
 
 
“Surviving Corporation” has the meaning set forth in the Merger Agreement.
 
“Target Working Capital” means $0.
 
“Taxes” has the meaning set forth in the Merger Agreement.
 
“Tax Sharing Agreement” means the Tax Sharing Agreement entered into on the date
hereof, among Verizon, the Company, Spinco and the ILEC Spinco Subsidiaries, as
such agreement may be amended from time to time.
 
“Telephone Plant” means all plant, systems, structures, regulated construction
work in progress, telephone cable (whether in service or under construction),
microwave facilities (including frequency spectrum assignment), telephone line
facilities, machinery, furniture, fixtures, tools, implements, conduits,
stations, substations, equipment (excluding customer premises equipment, but
including all local exchange equipment that serves (i) cell towers, (ii) data
equipment (excluding customer premises equipment, but including all equipment
necessary to provide data services (including dial-up, digital subscriber line
and dedicated Internet access services and related value-added services)),
including the broadband router aggregation system, (iii) ATM switch routers and
(iv) network facilities located in the Territory), central office equipment and
other equipment in general other than customer premises equipment, instruments
and house wiring connections located in the Territory used in the Spinco
Business (to the extent not transferred to customers as inside wiring), other
than the portion thereof relating to the FiOS network.
 
“Territory” means the local franchise area of the Contributing Companies in the
states of Arizona, Idaho, Illinois, Indiana, Michigan, Nevada, North Carolina,
Ohio, Oregon, South Carolina, Washington, West Virginia and Wisconsin, the
franchise area of Verizon West Coast Inc. and the franchise areas in California
covered by the following wirecenters:
 
(i)           bordering Nevada:
 
WDFRCAXFRS1                     WDFRAXF
PYVLCAAARLO                     PYVLCAAA
WDFRCAAARLO                   WDFRCAAA
CEVLLAFRS6                           CEVLCAXF
 
 
21

--------------------------------------------------------------------------------

Table of Contents
 
 
(ii)           bordering Arizona:
 
BGRVLAFRLO                          BGRVCAXF
HVSUCAXFRS1                        HVSUCAXF
BLTLAXF9ZK                           BLYTLAXF
 
“Total Verizon Shares” means (i) the total number of shares of Verizon Common
Stock as of the Record Date plus (ii) the total number of shares of Verizon
Common Stock issued to all persons who acquired such Verizon Common Stock
pursuant to the exercise of Record Date Options on or prior to the Distribution
Date.
 
“Trademarks” means trademarks, tradenames, applications for trademark
registration, service marks, applications for service mark registration, domain
names, registrations and applications for registrations pertaining thereto, and
all goodwill associated therewith.
 
“Transaction Agreements” has the meaning set forth in the Merger Agreement.
 
“Transferred Affiliate Arrangements” means (i) all Transaction Agreements and
all arrangements expressly contemplated by a Transaction Agreement, (ii) all
Affiliate interconnection Contracts and (iii) all Contracts listed on Section
1.1(f) of the Disclosure Letter.
 
“Verizon” has the meaning set forth in the Preamble.
 
“Verizon Assets” means, subject to Section 2.1(c), collectively,
 
(i)           all of the right, title and interest of Verizon and its
Subsidiaries in all Assets held by them other than those identified in clauses
(i) through (vii) of the definition of Spinco Assets, it being acknowledged that
Verizon Assets include:
 
(A)           all Retained Contracts (it being agreed that Spinco and the Spinco
Subsidiaries shall be permitted to (x) retain any product or license under a
Retained Contract delivered and paid for prior to the Closing in the conduct of
the Spinco Business and (y) receive any product or license under a Retained
Contract that was ordered and paid for prior to the Closing in the conduct of
the Spinco Business but which shall be delivered after the Closing);
 
 
22

--------------------------------------------------------------------------------

Table of Contents
 
 
(B)           all Contracts between Verizon and the Verizon Subsidiaries on one
hand and Spinco and the Spinco Subsidiaries on the other hand (other than to the
extent they constitute Transferred Affiliate Arrangements);
 
(C)           any Asset, other than any customer relationships, of the dial-up,
DSL, and dedicated Internet access, related DSL value added services and LD
portions of the Spinco Business;
 
(D)           all FiOS network assets not specifically described as a Spinco
Asset, including the Satellite Head End located in Illinois; and
 
(E)           tangible Assets used exclusively by personnel who are retained by
Verizon but who work in one of the work centers or other locations located in
the Territory which serve both the Spinco Business and the Verizon Business,
which locations are set forth in Section 1.1(g) of the Disclosure Letter;
 
(ii)           all other Assets of Verizon and Verizon Subsidiaries to the
extent specifically assigned to or retained by any member of the Verizon Group
pursuant to this Agreement or any other Transaction Agreement;
 
(iii)          the capital stock of each Verizon Subsidiary;
 
(iv)          all rights of Verizon under the Transaction Agreements;
 
(v)           all defenses and counterclaims relating to any Liability retained
by Verizon or its Affiliates;
 
 
23

--------------------------------------------------------------------------------

Table of Contents
 
(vi)          all claims, causes of action and rights (or any share thereof) to
the extent related to or arising from any other Verizon Asset or Verizon
Liability; and
 
(vii)         any additional Assets set forth on Section 1.1(h) of the
Disclosure Letter;
 
provided that, notwithstanding the foregoing, in no event will the Verizon
Assets include any Spinco Assets.
 
“Verizon Business” means all of the businesses and operations conducted by
Verizon and the Verizon Subsidiaries (other than the Spinco Business) at any
time, whether prior to, on or after the Distribution Date.
 
“Verizon Common Stock” has the meaning set forth in the Recitals.
 
“Verizon Group” means Verizon and the Verizon Subsidiaries.
 
“Verizon Guarantees” has the meaning set forth in Section 6.4(a).
 
“Verizon Liabilities” means, subject to Section 2.1(c) collectively, (i) all
Liabilities of Verizon or any of its Subsidiaries (including Spinco and the
Spinco Subsidiaries) relating to or arising from the Verizon Business, including
the Liabilities of Verizon under the Transaction Agreements, in each case other
than the Spinco Liabilities, (ii) all Liabilities in respect of the Transferred
Affiliate Arrangements other than the Spinco Liabilities related thereto, (iii)
all Liabilities under the Blended Customer Contracts except to the extent
assumed by the Company pursuant to Section 7.8(e) of the Merger Agreement, (iv)
all Liabilities in respect of Retained Contracts, (v) all Liabilities relating
to or arising from any Spinco Guarantee, (vi) all expenses allocated to Verizon
pursuant to Section 11.1 of the Merger Agreement and (vii) all Liabilities
listed in Section 1.1(i) of the Disclosure Letter.  For the avoidance of doubt,
the Verizon Liabilities shall not include any Spinco Liabilities.
 
“Verizon Subsidiaries” means all direct and indirect Subsidiaries of Verizon
immediately after the Distribution Date, assuming that the Distribution has
occurred in accordance with the terms hereof.
 
 
24

--------------------------------------------------------------------------------

Table of Contents
 
 
“Verizon Third Party Intellectual Property” has the meaning set forth in the
Merger Agreement.
 
Section 1.2    Interpretation.  When a reference is made in this Agreement to an
Article or Section, such reference shall be to an Article or Section of this
Agreement unless otherwise indicated.  The table of contents to this Agreement,
and the Article and Section headings contained in this Agreement, are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.  Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.”  The words “hereof,” “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.  The
term “or” is not exclusive.  All terms defined in this Agreement shall have the
defined meanings when used in any certificate or other document made or
delivered pursuant hereto unless otherwise defined herein.  The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms and to the masculine as well as to the feminine and neuter
genders of such terms.  Unless otherwise specified, any agreement, instrument or
statute defined or referred to herein or in any agreement or instrument that is
referred to herein means such agreement, instrument or statute as from time to
time amended, modified or supplemented, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes) by succession of
comparable successor statutes, and including all attachments thereto and
instruments incorporated therein.  References to a person are also to its
permitted successors and assigns.
 
Section 1.3    References to Time.  All references in this Agreement to times of
the day shall be to New York City time.
 
ARTICLE II
 
The Contribution
 
Section 2.1    Transfers of Spinco Assets and Spinco Liabilities.
 
(a)           Subject to Section 2.1(b) and, in the case of Information, Article
VII, on or prior to the Distribution Date, Verizon shall take or cause to be
taken all actions necessary to cause the transfer, assignment, delivery and
conveyance of (i) the Non-ILEC Spinco Assets and the Non-ILEC Spinco Liabilities
to the Non-ILEC Spinco Subsidiary, (ii) the ILEC Spinco Assets and the ILEC
Spinco Liabilities to the ILEC Spinco Subsidiaries and (iii) the ILEC Spinco
Subsidiaries to Spinco (including by contributing stock of an entity holding one
or more ILEC Spinco Subsidiaries).  Spinco shall assume or cause the applicable
Spinco Subsidiaries to assume, and thereafter timely pay, perform and discharge,
when and as due, or cause the applicable Spinco Subsidiaries to thereafter
timely pay, perform and discharge, when and as due, all of the Spinco
Liabilities.
 
 
25

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)           Nothing in this Agreement (including, for the avoidance of doubt,
Section 6.6) shall be deemed to require the transfer of any Assets or the
assumption of any Liabilities which by their terms or operation of law cannot be
transferred or assumed until such time as all legal impediments to such transfer
or assumption have been removed.  The rights and obligations of the Parties in
respect of removing such impediments (including pursuing and obtaining all
applicable consents, waivers and approvals in connection with the Contribution)
and in respect of such Assets and Liabilities to the extent not transferred on
the Distribution Date are set forth in the Merger Agreement and no additional
rights or obligations shall be deemed to arise under this Agreement in
connection therewith.
 
(c)           The rights and obligations of the Parties with respect to
Intellectual Property Assets shall be governed exclusively by the Intellectual
Property Agreement.  Accordingly, Intellectual Property Assets and liabilities
relating to Intellectual Property Assets shall not be treated as Assets or
Liabilities for purposes of, or otherwise be governed by, this Agreement.  In
the event of any inconsistency between this Agreement and the Intellectual
Property Agreement, the terms of the Intellectual Property Agreement shall
control.  The rights and obligations of the Parties with respect to Taxes shall
be governed exclusively by the Tax Sharing Agreement and, to the extent
applicable, the Merger Agreement.  Accordingly, assets and liabilities relating
to Taxes shall not be treated as Assets or Liabilities for purposes of, or
otherwise be governed by, this Agreement (except to the extent included in
Current Assets or Current Liabilities as provided herein).  In the event of any
inconsistency between this Agreement and the Tax Sharing Agreement or the Merger
Agreement, the terms of the Tax Sharing Agreement or the Merger Agreement, as
the case may be, shall control.  Except in the case of Section 2.3 of this
Agreement, the rights and obligations of the Parties with respect to any current
or former directors, officers or employees, any compensation or benefits and any
benefit plans, programs, agreements or arrangements shall be governed
exclusively by the Employee Matters Agreement and, to the extent applicable, the
Merger Agreement. Accordingly, assets and liabilities relating to current or
former directors, officers or employees, and compensation or benefits and any
benefit plans, programs, agreements and arrangements shall not be treated as
Assets or Liabilities for purposes of, or otherwise be governed by, this
Agreement.  The rights and obligations of the Parties with respect to collective
bargaining agreements and practices, including collective bargaining agreements
of the Spinco Business, memoranda of agreement and memoranda of understanding,
and the rights and obligations arising under those contracts and practices on
benefit plans, programs, agreements and arrangements shall not be treated as
Assets or Liabilities for purposes of, or otherwise be governed by, this
Agreement, and shall be governed exclusively by the Employee Matters Agreement
and, to the extent applicable, the Merger Agreement.  In the event of any
inconsistency between this Agreement and the Employee Matters Agreement or the
Merger Agreement, the Employee Matters Agreement or the Merger Agreement, as the
case may be, shall control.
 
 
26

--------------------------------------------------------------------------------

Table of Contents
 
 
Section 2.2    Conveyancing and Assumption Agreements.  In connection with the
transfer of the Spinco Assets and the assumption of the Spinco Liabilities
contemplated by this Article II, Verizon and Spinco shall execute, or cause to
be executed by the appropriate entities, conveyancing and assumption
instruments, including quit claim deeds, as Verizon may deem necessary or
desirable (provided that such instruments shall not impose obligations on either
Party or grant rights, through representations or otherwise, beyond those set
forth in this Agreement).
 
Section 2.3    Certain Resignations.  At or prior to the Distribution Date,
Verizon shall cause each employee and director of Verizon and its Subsidiaries
who will not be employed by Spinco or a Spinco Subsidiary after the Distribution
Date to resign, effective not later than the Distribution Date, from all boards
of directors or similar governing bodies of Spinco or any Spinco Subsidiary on
which they serve, and from all positions as officers of Spinco or any Spinco
Subsidiary in which they serve.  At or prior to the Distribution Date, Spinco
will cause each employee and director of Spinco and its Subsidiaries who will
not be employed by Verizon or any Verizon Subsidiary after the Distribution Date
to resign, effective not later than the Distribution Date, from all boards of
directors or similar governing bodies of Verizon or any Verizon Subsidiary on
which they serve, and from all positions as officers of Verizon or any Verizon
Subsidiary in which they serve.
 
Section 2.4    Special Payment Financing; Debt Exchange.
 
(a)           At or prior to the Distribution Date, Spinco will, in exchange for
Verizon causing the transfer to Spinco of the ILEC Spinco Subsidiaries and the
Non-ILEC Spinco Assets, (i) enter into the agreements associated with the
Special Payment Financing (in accordance with Section 7.18 of the Merger
Agreement) and use the proceeds thereof to pay the Special Payment and (ii) if
the total amount of the Special Payment is less than (w) $3.333 billion minus
(x) the amount of Distribution Date Spinco Indebtedness, distribute Spinco
Securities to Verizon having a principal amount equal to (y) $3.333 billion
minus (z) the sum of (A) the total amount of the Special Payment and (B) the
amount of Distribution Date Spinco Indebtedness.  Verizon shall not be obligated
to consummate the Distribution unless Verizon shall receive in connection
therewith the Special Payment and a principal amount of Spinco Securities that
together total $3.333 billion minus the amount of Distribution Date Spinco
Indebtedness.
 
 
27

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)           The rights and obligations of the Parties in respect of pursuing
and obtaining the Special Payment Financing are set forth in the Merger
Agreement, and no additional rights or obligations shall be deemed to arise
under this Agreement in connection therewith.
 
(c)           The Parties acknowledge that Verizon reserves the right (in
accordance with Section 7.18 of the Merger Agreement) to enter into arrangements
prior to or following the Distribution Date providing for the exchange of Spinco
Securities held by Verizon for debt obligations of Verizon or its Affiliates, or
for the transfer of Spinco Securities to other Verizon creditors or stockholders
(the “Debt Exchange”), provided that, the parties further acknowledge that (i)
if Verizon desires to consummate the Debt Exchange concurrently with the
Distribution, Verizon shall not be obligated to consummate the Distribution
unless the Debt Exchange shall be consummated concurrently with the Distribution
with respect to a principal amount of Spinco Securities equal to (x) $3.333
billion minus (y) the sum of (A) the total amount of the Special Payment and
(B) the amount of Distribution Date Spinco Indebtedness and (ii) if Verizon
elects not to pursue the Debt Exchange at the time of the Distribution or
thereafter, Verizon may dispose of Spinco Securities in another manner, but will
in any event dispose of all of its interest in any Spinco Securities within 360
days following the Distribution Date.
 
(d)           At Verizon’s election (the “Election”), to be exercised by Verizon
no later than 15 days prior to the Distribution Date (provided that Verizon
shall have provided the Company no less than 15 days’ prior written notice of
its intention to make the Election), notwithstanding any other provision of the
Transaction Agreements, the following alternative transaction structure may be
adopted in lieu of the transaction steps currently described in the Transaction
Documents to the extent that such alternative transaction structure does not
result in Spinco or the Surviving Corporation incurring incremental costs or
liabilities that are not reimbursed by Verizon:
 
(i)           the entity referred to as Spinco shall be formed by GTE, instead
of by Verizon;
 
(ii)          the Special Payment shall be an amount paid by Spinco to GTE,
instead of being paid by Spinco to Verizon;
 
 
28

--------------------------------------------------------------------------------

Table of Contents
 
 
(iii)         Spinco Securities shall be notes issued by Spinco to GTE, instead
of being issued by Spinco to Verizon;
 
(iv)         the Debt Exchange may be undertaken by GTE with its creditors or
stockholders, instead of being undertaken by Verizon with Verizon’s creditors or
stockholders;
 
(v)          Verizon and GTE shall transfer or cause to be transferred to Spinco
(or to Subsidiaries thereof) all of the Spinco Assets and Liabilities in such a
manner that, immediately prior to the Merger, no assets or liabilities (other
than stock or other equity interests in Subsidiaries) shall be held directly by
Spinco; and
 
(vi)         Spinco shall be distributed in the Internal Spinoffs and in the
Distribution and shall participate in the Merger.
 
(e)           If Verizon makes the Election, all applicable provisions of this
Agreement and the other Transaction Agreements shall be amended by the parties
thereto as appropriate to reflect the Election.  For example, the definition of
the Special Payment shall be revised to refer to GTE’s estimate of its tax basis
in Spinco, instead of Verizon’s estimate of its tax basis in Spinco.
 
(f)           Verizon shall pay all Spinco Debt Expenses (i) on the Closing Date
or (ii) on such subsequent date when the fees and expenses are payable to
lenders or the lenders’ advisors pursuant to the terms of, or otherwise in
connection with, the Special Payment Financing.
 
ARTICLE III
 
Conditions
 
Section 3.1    Conditions to the Distribution.  The obligations of Verizon
pursuant to this Agreement to effect the Distribution shall be subject to the
fulfillment (or waiver by Verizon) on or prior to the Distribution Date
(provided that certain of such conditions will occur substantially
contemporaneously with the Distribution) of each of the conditions set forth in
Section 2.4 hereof and in Section 8.1 and Section 8.2 of the Merger Agreement
(except the consummation of the Contribution and the Distribution).
 
 
29

--------------------------------------------------------------------------------

Table of Contents
 
 
Section 3.2    Waiver of Conditions.  To the extent permitted by applicable Law,
the condition set forth in Section 3.1 hereof may be waived in the sole
discretion of Verizon.  The condition set forth in Section 3.1 is for the sole
benefit of Verizon and shall not give rise to or create any duty on the part of
Verizon to waive or not waive such condition.
 
ARTICLE IV
 
The Distribution
 
Section 4.1    Record Date and Distribution Date.  Subject to the satisfaction,
or to the extent permitted by applicable Law, waiver, of the conditions set
forth in Section 3.1, the Board of Directors of Verizon, consistent with the
Merger Agreement and Delaware law, shall establish the Record Date and the
Distribution Date and any necessary or appropriate procedures in connection with
the Distribution.
 
Section 4.2    Spinco Reclassification.  Immediately prior to the Distribution
Date, Verizon and Spinco shall take all actions necessary to issue to Verizon
such number of shares of Spinco Common Stock, including, if applicable, by
reclassifying the outstanding shares of Spinco Common Stock or by declaring a
dividend payable to Verizon in shares of Spinco Common Stock (the
“Reclassification”), for the purpose of increasing the outstanding shares of
Spinco Common Stock such that, immediately prior to the Distribution Date,
Spinco will have an aggregate number of shares of Spinco Common Stock to be
determined by Verizon and Spinco prior to the Distribution Date, all of which
will be held by Verizon.
 
Section 4.3    The Agent.  Prior to the Distribution Date, Verizon shall enter
into an agreement with the Agent on terms reasonably satisfactory to Spinco and
the Company providing for, among other things, the distribution to the holders
of Verizon Common Stock in accordance with this Article IV of the shares of
Company Common Stock into which the shares of Spinco Common Stock that would
otherwise be distributed in the Distribution will be converted pursuant to the
Merger.
 
Section 4.4    Delivery of Shares to the Agent.  At or prior to the Distribution
Date, Verizon shall authorize the book-entry transfer by the Agent of all of the
outstanding shares of Spinco Common Stock to be distributed in connection with
the Distribution.  After the Distribution Date, upon the request of the Agent,
Spinco shall provide all book-entry transfer authorizations that the Agent shall
require in order to effect the distribution of the shares of Company Common
Stock into which the shares of Spinco Common Stock that would otherwise be
distributed in the Distribution will be converted pursuant to the Merger.
 
 
30

--------------------------------------------------------------------------------

Table of Contents
 
 
Section 4.5    The Distribution.  Upon the terms and subject to the conditions
of this Agreement, following consummation of the Reclassification, Verizon shall
declare and pay the Distribution consisting of:
 
(i)           to the holders of shares of Verizon Common Stock as of the Record
Date, such percentage of the total number of shares of Spinco Common Stock held
by Verizon as of the time of the Distribution as is equal to a fraction, the
numerator of which is the total number of shares of Verizon Common Stock held by
such holders as of the Record Date and the denominator of which is the number of
Total Verizon Shares; and
 
(ii)          to the holders of shares of Verizon Common Stock who acquired such
Verizon Common Stock pursuant to the exercise of Record Date Options, such
percentage of the total number of shares of Spinco Common Stock held by Verizon
as of the time of the Distribution as is equal to a fraction, the numerator of
which is the total number of shares of Verizon Common Stock held by such holders
that were acquired pursuant to the exercise of Record Date Options on or prior
to the Distribution Date and the denominator of which is the number of Total
Verizon Shares.
 
Immediately after the Distribution, at the Effective Time, all such shares of
Spinco Common Stock shall be converted into the right to receive shares of
Company Common Stock pursuant to, and in accordance with the terms of, the
Merger Agreement, immediately following which the Agent shall distribute by
book-entry transfer in respect of the outstanding shares of Verizon Common Stock
held by (x) holders of record of Verizon Common Stock on the Record Date and (y)
persons who acquired Verizon Common Stock pursuant to the exercise of Record
Date Options, all of the shares of Company Common Stock into which the shares of
Spinco Common Stock that would otherwise be distributed in the Distribution have
been converted pursuant to the Merger.  The Agent shall make cash payments in
lieu of any fractional shares resulting from the conversion of Spinco Common
Stock into Company Common Stock in the Merger pursuant to, and in accordance
with, the terms of the Merger Agreement.
 
 
31

--------------------------------------------------------------------------------

Table of Contents
 
 
ARTICLE V
 
Post Closing Adjustments
 
Section 5.1    Post-Closing Adjustments.
 
(a)           Within 90 days after the Closing Date, Verizon shall cause to be
prepared and delivered to the Surviving Corporation a statement derived from the
books and records of Verizon and its Affiliates (the “Closing Statement”),
setting forth Distribution Date Working Capital, including reasonable detail
regarding the calculation thereof.  The Distribution Date Working Capital shall
be calculated in accordance with GAAP, consistently applied, using the same
accounting principles, methodologies and policies used in the preparation of the
Spinco Audited Balance Sheet, pro forma for the completion of the Contribution,
as modified by the principles, methodologies and policies set forth in Section
5.1 of the Disclosure Letter.
 
(b)           Verizon shall give the Surviving Corporation and each of its
Representatives access at all reasonable times and on reasonable advance notice
to Verizon’s books and records to the extent reasonably required to permit the
Surviving Corporation to review the Closing Statement.  Within 60 days after
receipt of the Closing Statement, the Surviving Corporation shall, in a written
notice to Verizon, describe in reasonable detail any proposed adjustments to the
items set forth on the Closing Statement and the reasons therefor (it being
agreed that the only permitted reasons for such adjustments shall be
mathematical error or the failure to compute items set forth therein in
accordance with this Article V).  The Surviving Corporation shall have the right
to discuss the Closing Statement with Verizon’s accountants, it being understood
that in connection with such discussion, the Surviving Corporation will not have
access to the work papers of such accountants.  If Verizon shall not have
received a notice of proposed adjustments (provided that any and all proposed
adjustments to the calculation of Distribution Date Working Capital must in the
aggregate exceed two hundred fifty thousand dollars ($250,000) or more) within
such 60-day period, the Surviving Corporation will be deemed to have accepted
irrevocably such Closing Statement.
 
(c)           Verizon and the Surviving Corporation shall negotiate in good
faith to resolve any disputes over any proposed adjustments to the Closing
Statement, during the 30 days following Verizon’s receipt of the proposed
adjustments.  If the parties are unable to resolve such dispute within such
30-day period, then, at the written request of either party (the “Dispute
Resolution Request”), each party shall appoint a knowledgeable, responsible
representative to meet in person and negotiate in good faith to resolve the
disputed matters.  The parties intend that these negotiations be conducted by
experienced business representatives empowered to decide the issues.  Such
negotiations shall take place during the 15-day period following the date of the
Dispute Resolution Request.  If the business representatives resolve the
dispute, such resolution shall be memorialized in a written agreement (the
Closing Statement, as revised by such negotiations, written agreement or the
final decision of the accounting firm referred to below, the “Final Closing
Statement”), executed within five days thereafter.  If the business
representatives do not resolve the dispute, within five days the Surviving
Corporation and Verizon shall jointly select a nationally recognized
 
 
32

--------------------------------------------------------------------------------

Table of Contents
 
 
independent public accounting firm (which is not the regular independent public
accounting firm of either Verizon or the Surviving Corporation) to arbitrate and
resolve such disputes, which resolution shall be final, binding and enforceable
in accordance with Section 9.13.  If the Surviving Corporation and Verizon do
not jointly select such firm within five days, a nationally recognized
accounting firm shall be selected by lot from among those nationally recognized
firms which are not the regular firm of either Verizon or the Surviving
Corporation.  Such accounting firm shall arbitrate and resolve such dispute
based solely on the written submission forwarded by Verizon and the Surviving
Corporation and shall only consider whether the Closing Statement was prepared
in accordance with this Article V and (only with respect to disputed matters
submitted to the accounting firm) whether and to what extent the Closing
Statement requires adjustment.  The fees and expenses of such accounting firm
shall be shared by the Surviving Corporation and Verizon in inverse proportion
to the relative amounts of the disputed amount determined to be for the account
of the Surviving Corporation and Verizon, respectively.
 
(d)           If the amount of the Distribution Date Working Capital, as set
forth in the Final Closing Statement (the “Final Distribution Date Working
Capital”) exceeds the Target Working Capital, no payment shall be made by either
party with respect thereto and, if the amount of the Final Distribution Date
Working Capital is less than the Target Working Capital, Verizon shall pay to
the Surviving Corporation an amount equal to such deficit.  All such amounts
shall bear interest from the Distribution Date through but excluding the date of
payment at the Applicable Rate; such interest shall accrue daily on the basis of
a 365 day year calculated for the actual number of days for which payment is due
and such payment shall be payable together with the amount payable pursuant to
the foregoing sentence.  Any amounts payable pursuant to this Section 5.1(d)
shall be made via wire transfer of immediately available funds within five
Business Days after the date upon which the Closing Statement becomes a Final
Closing Statement.
 
(e)           To the extent that Verizon makes any payment of an amount which
constitutes a Current Liability between the Closing Date and the date any
payment is due under Section 5.1(d), then Verizon shall have a right to offset
the aggregate of all such amounts against the amount, if any, payable to the
Surviving Corporation under Section 5.1(d); provided that Verizon has provided
evidence of the payment of such amounts prior to making any offset.
 
 
33

--------------------------------------------------------------------------------

Table of Contents
 
 
ARTICLE VI
 
Additional Covenants
 
Section 6.1    Survival; Exclusive Remedy.  The covenants and agreements
contained herein to be performed following the Closing shall survive the
Effective Time in accordance with their respective terms and all other terms
shall expire as of the Effective Time (other than the obligation to convey the
Spinco Assets and the Spinco Liabilities in accordance with Section 2.1).  The
Parties hereby agree that the sole and exclusive remedy for any claim (whether
such claim is framed in tort, contract or otherwise), arising out of a breach of
this Agreement shall be asserted pursuant to Section 10.2 of the Merger
Agreement (or if this Agreement and the Merger Agreement are terminated,
Section 9.3 of the Merger Agreement) and only to the extent expressly
contemplated therein.
 
Section 6.2    Mutual Release.  Effective as of the Distribution Date and except
as otherwise specifically set forth in the other Transaction Agreements or the
Transferred Affiliate Arrangements, each of Verizon, on behalf of itself and
each of the Verizon Subsidiaries, on the one hand, and Spinco, on behalf of
itself and each of the Spinco Subsidiaries, on the other hand, hereby releases
and forever discharges the other Party and its Subsidiaries, and its and their
respective officers, directors, managers or other persons acting in a similar
capacity, agents, record and beneficial security holders (including trustees and
beneficiaries of trusts holding such securities), advisors and Representatives
(in each case, in their respective capacities as such) and their respective
heirs, executors, administrators, successors and assigns, of and from all debts
(including intercompany cash balances and accounts and notes payable), demands,
actions, causes of action, suits, accounts, covenants, contracts, agreements,
damages, claims and other Liabilities whatsoever of every name and nature, both
in law and in equity, which the releasing Party has or ever had or ever will
have, which exist or arise out of or relate to events, circumstances or actions
taken by such other Party occurring or failing to occur or any conditions
existing at or prior to the Distribution Date whether or not known on the
Distribution Date, including in connection with the transactions and all other
activities to implement the Contribution and the Distribution; provided,
however, that the foregoing general release shall not apply to (i) any
Liabilities or other obligations (including Liabilities with respect to payment,
reimbursement, indemnification or contribution) under this Agreement or the
other Transaction Agreements or Transferred Affiliate Arrangements or any
Contracts (as defined therein) contemplated thereby, or assumed, transferred,
assigned, allocated or arising under any of this Agreement or the other
Transaction Agreements or Transferred Affiliate Arrangements or any Contract
contemplated thereby, in each case subject to the terms thereof, or any Person’s
right to enforce this Agreement or the other Transaction Agreements, Transferred
Affiliate Arrangements or the Contracts contemplated thereby in accordance with
their terms, or (ii) any Liability the release of which would result in the
release of any Person other than a Person released pursuant to this Section
6.2.  Each Party agrees, for itself and each member of its Group, not to make
any claim or demand or commence any action or assert any claim against any
member of the other Party’s Group with respect to the Liabilities released
pursuant to this Section 6.2.
 
 
34

--------------------------------------------------------------------------------

Table of Contents
 
 
Section 6.3    Intercompany Agreements.  Except for the Transaction Agreements,
any agreements entered into pursuant to the Merger Agreement (including pursuant
to Sections 7.8 and 7.24 thereof) and the other Transferred Affiliate
Arrangements, and except as contemplated by paragraph (iv) of Section 5.17 of
the Merger Agreement, all contracts, licenses, agreements, commitments and other
arrangements, formal and informal (including with respect to intercompany cash
balances and accounts and notes payable), (x) between any member of the Verizon
Group, on the one hand, and any member of the Spinco Group, on the other hand,
or (y) between Cellco Partnership (d/b/a Verizon Wireless) or any of its
Subsidiaries, on the one hand, and any member of Spinco Group, on the other
hand, in each case in existence as of the Distribution Date, shall terminate as
of the close of business on the day prior to the Distribution Date.  No such
terminated agreement (including any provision thereof that purports to survive
termination) shall be of any further force or effect after the Distribution Date
and all parties thereto shall be released from all obligations thereunder.  From
and after the Distribution Date, no member of either Group shall have any rights
or obligations under any such terminated agreement with any member of the other
Group, except as specifically provided herein or in the other Transaction
Agreements.
 
Section 6.4    Guarantee Obligations and Liens.
 
(a)           Verizon and Spinco shall, upon Verizon’s request, cooperate, and
shall cause their respective Groups to cooperate and use their respective
commercially reasonable efforts to:  (x) terminate, or to cause Spinco, as the
appropriate member of the Spinco Group, to be substituted in all respects for
Verizon or the applicable member of the Verizon Group in respect of, all
obligations of any member of the Verizon Group under any Spinco Liabilities
identified by Verizon for which such member of the Verizon Group may be liable,
as guarantor, original tenant, primary obligor or otherwise (including Spinco
Liabilities under any Financial Instrument) (“Verizon Guarantees”), and (y)
terminate, or to cause Spinco Assets to be substituted in all respects for any
Verizon Assets in respect of, any liens or encumbrances identified by Verizon on
Verizon Assets which are securing any Spinco Liabilities.  If such a termination
or substitution is not effected by the Distribution Date, without the prior
written consent of Verizon, from and after the Distribution Date, Spinco shall
not, and shall not permit any member of the Spinco Group to, renew or extend the
term of, increase its obligations under, or transfer to a third party, any loan,
lease, contract or other obligation for which a member of the Verizon Group is
or may be liable or for which any Verizon Asset is or may be encumbered unless
all obligations of the Verizon Group and all liens and encumbrances on any
Verizon Asset with respect thereto are thereupon terminated by documentation
reasonably satisfactory in form and substance to Verizon.
 
 
35

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)           Verizon and Spinco shall, upon Spinco’s request, cooperate, and
shall cause their respective Groups to cooperate and use their respective
commercially reasonable efforts to:  (x) terminate, or to cause a member of the
Verizon Group to be substituted in all respects for any member of Spinco Group
in respect of, all obligations of any member of the Spinco Group under any
Verizon Liabilities for which such member of the Spinco Group may be liable, as
guarantor, original tenant, primary obligor or otherwise (including Verizon
Liabilities under any Financial Instrument) (“Spinco Guarantees”), and (y)
terminate, or to cause Verizon Assets to be substituted in all respects for any
Spinco Assets in respect of, any liens or encumbrances on Spinco Assets which
are securing any Verizon Liabilities.  If such a termination or substitution is
not effected by the Distribution Date, without the prior written consent of
Spinco, from and after the Distribution Date, Verizon shall not, and shall not
permit any member of the Verizon Group to, renew or extend the term of, increase
its obligations under, or transfer to a third party, any loan, lease, contract
or other obligation for which a member of the Spinco Group is or may be liable
or for which any Spinco Asset is or may be encumbered unless all obligations of
the Spinco Group and all liens and encumbrances on any Spinco Asset with respect
thereto are thereupon terminated by documentation reasonably satisfactory in
form and substance to Spinco.
 
Section 6.5    Insurance.
 
(a)           Notwithstanding any other provision of this Agreement, from and
after the Distribution Date, Spinco and the Spinco Subsidiaries will have no
rights with respect to any Policies, except that (i) Verizon will use its
commercially reasonable efforts, at Spinco’s request, to assert claims on behalf
of Spinco and the Spinco Subsidiaries for any loss, liability or damage
identified by Spinco with respect to the Spinco Assets or Spinco Liabilities
under Policies with third-party insurers which are “occurrence basis” insurance
policies (“Occurrence Basis Policies”) arising out of insured incidents
occurring from the date coverage thereunder first commenced until the
Distribution Date to the extent that the terms and conditions of any such
Occurrence Basis Policies and agreements relating thereto so allow and (ii)
Verizon will use its commercially reasonable efforts to obtain from the relevant
third-party insurer an assignment to Spinco of any rights to prosecute claims
identified by Spinco properly asserted with respect to the Spinco Assets or
Spinco Liabilities with an insurer prior to the Distribution Date under Policies
with third-party insurers which are insurance policies written on a “claims
made” basis (“Claims Made Policies”) arising out of insured incidents occurring
from the date coverage thereunder first commenced until the Distribution Date to
the extent that the terms and conditions of any such Claims Made Policies and
agreements relating thereto so allow; provided that, in the case of both clauses
(i) and (ii) above, (A) all of Verizon’s and each Verizon Subsidiary’s
reasonable out-of-pocket costs and expenses incurred in connection with the
foregoing are promptly paid by Spinco (it being agreed that Verizon will not
incur material expenditures above reasonable amounts specified by Spinco unless
authorized by Spinco), (B) Verizon and the Verizon Subsidiaries may, at any
time, without liability or obligation to Spinco or any Spinco Subsidiary (other
than as set forth in Section 6.5(c)), amend, commute, terminate, buy out,
extinguish liability under or otherwise modify any Occurrence Basis Policies or
Claims Made Policies (and such claims shall be subject to any such amendments,
commutations, terminations, buy-outs, extinguishments and modifications), in
each case to the extent that such modifications do not disproportionately
adversely affect any claim subject to clause (i) or (ii) with respect to the
Spinco Assets or Spinco Liabilities relative to a comparable claim with respect
to the Verizon Assets or Verizon Liabilities and (C) any such claim will be
subject to all of the terms and conditions of the applicable Policy.
 
 
36

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)           Nothing in this Section 6.5 will be construed to limit or
otherwise alter in any way the indemnity obligations of the Parties, including
those created by this Agreement, by operation of law or otherwise.
 
(c)           This Agreement is not intended as an attempted assignment of any
policy of insurance or as a contract of insurance and shall not be construed to
waive any right or remedy of any member of the Verizon Group in respect of any
insurance policy or any other contract or policy of insurance.
 
(d)           Verizon agrees to use its commercially reasonable efforts to
recover damages or to assist Spinco in connection with any efforts by Spinco to
recover damages, as the case may be, under any Policy with respect to the Spinco
Business for incidents occurring prior to the Distribution Date; provided that
all of Verizon’s reasonable out-of-pocket costs and expenses incurred in
connection with the foregoing are promptly paid by Spinco (it being agreed that
Verizon will not incur material expenditures above reasonable amounts specified
by Spinco unless authorized by Spinco).
 
(e)            If an extended reporting period for Claims Made Policies is
available for Verizon to purchase, if the Surviving Corporation requests
following the Closing Date, Verizon shall cause to be purchased at the Surviving
Corporation’s expense (using funds provided by the Surviving Corporation) an
extended reporting period with respect to such insurance for the benefit of
Spinco and the Spinco Subsidiaries as insureds.
 
 
37

--------------------------------------------------------------------------------

Table of Contents
 
 
(f)            In the event that a Policy provides coverage for both Verizon or
a Verizon Subsidiary, on the one hand, and the Spinco Business, Spinco Assets
and Spinco Liabilities, on the other hand, relating to the same occurrence:  (i)
Verizon agrees, to the extent requested by Spinco, to jointly defend Spinco or
any applicable Spinco Subsidiaries where no conflicts exist between the Parties;
and (ii) Spinco shall pay that portion of all out-of-pocket fees and expenses,
in excess of any insurance or insurance reimbursement, attributable to the
Spinco Assets and Spinco Liabilities.
 
(g)           The obligations of Verizon and its Subsidiaries under this Section
6.5 shall terminate on the seventh anniversary of the Effective Time.
 
Section 6.6    Subsequent Transfers.  In the event that at any time during the
18-month period following the Distribution Date a member of the Verizon Group
becomes aware that it possesses any Spinco Assets (except (i) for assets, rights
and properties provided by members of the Verizon Group pursuant to the Cutover
Plan Support Agreement or (ii) as otherwise contemplated by the Transaction
Agreements), Verizon shall cause the prompt transfer of such Spinco Assets to
Spinco.  Prior to any such transfer, Verizon shall hold such Spinco Assets in
trust for Spinco.  In the event that at any time during the 18-month period
following the Distribution Date, a member of the Spinco Group becomes aware that
it possesses any Verizon Assets (except as otherwise contemplated by the
Transaction Agreements), the Spinco Group shall cause the prompt transfer of
such Verizon Assets to Verizon or a member of the Verizon Group.  Prior to any
such transfer, the Spinco Group shall hold such Verizon Assets in trust for
Verizon.
 
Section 6.7    Further Assurances.  From time to time after the Distribution
Date, and for no further consideration, each of the Parties shall execute,
acknowledge and deliver such assignments, transfers, consents, assumptions and
other documents and instruments and take such other actions as may be necessary
to consummate and make effective the transactions contemplated by this
Agreement; provided that no such documents or instruments shall impose
obligations on any Party broader than or additive to those in any Transaction
Agreement.
 
 
38

--------------------------------------------------------------------------------

Table of Contents
 
 
Section 6.8    Use of Names.
 
(a)           Except as otherwise provided in any of the other Transaction
Agreements, after the Distribution Date, neither Verizon nor any Subsidiary of
Verizon (i) shall use any material showing any affiliation or connection of
Verizon or any member of the Verizon Group with Spinco or any member of the
Spinco Group or (ii) shall represent to third parties that any of them is
affiliated or connected with Spinco or any member of the Spinco Group.  The
restrictions contained in this Section 6.8(a) shall not apply to filings,
reports and other documents required by applicable Law or regulations of
securities exchanges to be filed or made publicly available.
 
(b)           Except as otherwise provided in any of the other Transaction
Agreements, after the Distribution Date, neither Spinco nor any Subsidiary of
Spinco (i) shall use any material showing any affiliation of Spinco or any
member of the Spinco Group with Verizon or any member of the Verizon Group or
(ii) shall represent to third parties that any of them is affiliated with
Verizon or any member of the Verizon Group.  The restrictions contained in this
Section 6.8(b) shall not apply to filings, reports and other documents required
by applicable Law or regulations of securities exchanges to be filed or made
publicly available.  Without limiting the generality of the foregoing, prior to
the Distribution Date, Verizon shall have the right to change the names of all
of the Spinco Subsidiaries to remove the name Verizon.  The Surviving
Corporation shall undertake such name changes promptly following the Merger to
the extent such changes are not completed prior to such time.
 
ARTICLE VII
 
Access to Information
 
Section 7.1    Provision of Information.  Notwithstanding anything herein to the
contrary, the Parties agree that the obligation of Verizon to deliver
Information that is part of the Spinco Assets to Spinco from and after the
Distribution will be governed by this Article VII.  Subject to the terms of this
Article VII:
 
(a)           No later than five Business Days following the Closing Date,
Verizon shall deliver to Spinco at the address specified for notices to the
Company in the Merger Agreement (or to such other address in the continental
United States as may be designated by the Company to Verizon no less than 10
days prior to the Distribution Date), (i) copies of the Information constituting
Spinco Assets that are continuing property records, (ii) copies of the
Information constituting Spinco Assets that is contained in the electronic data
room provided by Intralinks and which the Company has had access prior to the
date hereof, together with such other information to be made available between
the date hereof and the Distribution Date in the data room located in Irving,
Texas, and such additional Information constituting Spinco Assets that is in the
same general categories as the existing Information in such data room and is
added to the data room by Verizon (using reasonable commercial efforts to do so)
immediately prior to the Closing Date and (iii) minute books and organizational
documents of Spinco and the Spinco Subsidiaries.
 
 
39

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)           Following the Distribution Date, Verizon shall deliver or make
available to Spinco from time to time, upon the request of Spinco, Information
in Verizon’s possession and not provided pursuant to Section 7.1(a) relating
directly to the Spinco Assets, the Spinco Business, or the Spinco Liabilities
that consist of: (i) active Contracts, (ii) active litigation files and (iii)
all other Information that constitutes Spinco Assets or relates directly to any
Spinco Liability, in each case to the extent they are material to the conduct of
the Spinco Business following the Distribution Date.  Verizon also will
cooperate with Spinco to accommodate Spinco’s reasonable requests from time to
time following the Distribution Date for other Information relating directly to
the Spinco Assets, the Spinco Business or the Spinco Liabilities.  Subject to
Section 7.5, Verizon may retain complete and accurate copies of such
Information.  Verizon shall maintain all such Information consistently with
Verizon’s standard retention policies except to the extent that any such
Information has already been provided to the Surviving Corporation or has been
offered to and declined by the Surviving Corporation.  The out of pocket costs
and expenses incurred in the identification, isolation and provision of
Information to the Spinco Group (and in the case of any Information provided
pursuant to the second sentence of this paragraph, a reasonable internal cost
allocation) shall be paid for by the Spinco Group.  Information shall be
provided as promptly as practicable upon request, with due regard for other
commitments of Verizon personnel and the materiality of the information to
Spinco (including the need to comply with any legal or regulatory requirement of
any Governmental Authority).
 
(c)           Notwithstanding anything in this Agreement to the contrary,
(x) the provision of returns and other Information relating to Tax matters shall
be governed by the Tax Sharing Agreement and to the extent applicable, the
Merger Agreement, and not this Agreement, (y) the provision of Information
relating to personnel and personnel maters will be governed by the Employee
Matters Agreement and, to the extent applicable, the Merger Agreement, and not
this Agreement and (z) the ownership and use of any Information that constitutes
an Intellectual Property Asset shall be governed by the Intellectual Property
Agreement.
 
 
40

--------------------------------------------------------------------------------

Table of Contents
 
 
Section 7.2    Privileged Information.
 
(a)           Each Party acknowledges that:  (i) each of Verizon and Spinco (and
the members of the Verizon Group and the Spinco Group, respectively) has or may
obtain Privileged Information; (ii) there are or may be a number of Litigation
Matters affecting each or both of Verizon and Spinco; (iii) both Verizon and
Spinco have a common legal interest in Litigation Matters, in the Privileged
Information and in the preservation of the confidential status of the Privileged
Information, in each case relating to the pre-Distribution Spinco Business or
Verizon Business or, in the case of the Spinco Group, relating to or arising in
connection with the relationship among Verizon and its Subsidiaries on or prior
to the Distribution Date; and (iv) both Verizon and Spinco intend that the
transactions contemplated hereby and by the Merger Agreement and the other
Transaction Agreements and any transfer of Privileged Information in connection
therewith shall not operate as a waiver of any potentially applicable privilege.
 
(b)           Each of Verizon and Spinco agrees, on behalf of itself and each
member of the Group of which it is a member, not to disclose or otherwise waive
any privilege attaching to any Privileged Information relating to the
pre-Distribution Spinco Business or Verizon Business, as applicable, or, in the
case of the Spinco Group, relating to or arising in connection with the
relationship among Verizon and its Subsidiaries on or prior to the Distribution
Date, without providing prompt written notice to and obtaining the prior written
consent of the other Party, which consent shall not be unreasonably withheld,
conditioned or delayed and shall not be withheld, conditioned or delayed if the
other Party certifies that such disclosure is to be made in response to a likely
threat of suspension or debarment or similar action; provided, however, that
Verizon and Spinco shall not be required to give any such notice or obtain any
such consent and may make such disclosure or waiver with respect to Privileged
Information if such Privileged Information relates solely to the
pre-Distribution Spinco Business or Verizon Business, as applicable.  In the
event of a disagreement between any member of the Verizon Group and any member
of the Spinco Group concerning the reasonableness of withholding such consent,
no disclosure shall be made prior to a resolution of such disagreement by a
court of competent jurisdiction, provided that the limitations in this sentence
shall not apply in the case of disclosure required by Law and so certified as
provided in the first sentence of this paragraph.
 
(c)           Upon any member of the Verizon Group or any member of the Spinco
Group receiving any subpoena or other compulsory disclosure notice from a court
or other Governmental Authority which requests disclosure of Privileged
Information, in each case relating to pre-Distribution Spinco Business or
Verizon Business, as applicable, or, in the case of the Spinco Group, relating
to or arising in connection with the relationship among Verizon and its
Subsidiaries on or prior to the Distribution Date, the recipient of the notice
shall (to the extent consent is required in connection with the disclosure of
such Privileged Information under paragraph (b) of this Section) as promptly as
practicable provide to the other Group (following the notice provisions set
forth herein) a copy of such notice, the intended response, and all materials or
information relating to the other Group that might be disclosed and the proposed
date of disclosure.  In the event of a disagreement as to the intended response
or disclosure, unless and until the disagreement is resolved as provided in
paragraph (b) of this Section, the Parties shall cooperate to assert all
defenses to disclosure claimed by either Party’s Group, and shall not disclose
any disputed documents or information until all legal defenses and claims of
privilege have been finally determined, except as otherwise required by a court
order requiring such disclosure.
 
 
41

--------------------------------------------------------------------------------

Table of Contents
 
 
Section 7.3    Production of Witnesses.  Subject to Section 7.2, after the
Distribution Date, each of Verizon and Spinco shall, and shall cause each member
of its Group to, make available to Spinco or Verizon or any member of the Spinco
Group or of the Verizon Group, as the case may be, upon reasonable prior written
request, such Group’s directors, managers or other persons acting in a similar
capacity, officers, employees and agents as witnesses to the extent that any
such Person may reasonably be required in connection with any Litigation
Matters, administrative or other proceedings in which the requesting Party may
from time to time be involved and relating to the pre-Distribution Spinco
Business or the Verizon Business, as applicable, or, in the case of the Spinco
Group, relating to or in connection with the relationship among Verizon and its
Subsidiaries on or prior to the Distribution Date.  The out-of-pocket costs and
expenses incurred in the provision of such witnesses shall be paid by the Party
requesting the availability of such persons.
 
Section 7.4    Retention of Information.  Except as otherwise agreed in writing,
or as otherwise provided in the other Transaction Agreements, each of Verizon
and Spinco shall, and shall cause each member of its Group to, retain all
Information in such Party’s Group’s possession or under its control, relating
directly and primarily to the pre-Distribution business, Assets or Liabilities
of the other Party’s Group for so long as such Information is retained pursuant
to such Party’s general document retention policies as of such time or such
later date as may be required by Law, except that if, prior to the expiration of
such period, any member of either Party’s Group wishes to destroy or dispose of
any such Information that is at least three years old, prior to destroying or
disposing of any of such Information, (a) the Party whose Group is proposing to
dispose of or destroy any such Information shall provide no less than 30 days’
prior written notice to the other Party, specifying the Information proposed to
be destroyed or disposed of, and (b) if, prior to the scheduled date for such
destruction or disposal, the other Party requests in writing that any of the
Information proposed to be destroyed or disposed of be delivered to such other
Party, the Party whose Group is proposing to dispose of or destroy such
Information promptly shall arrange for the delivery of the requested Information
to a location specified by, and at the expense of, the requesting Party.  This
Section 7.4 shall not apply to Information referred to in clauses (x) and (y) of
Section 7.1(c).
 
 
42

--------------------------------------------------------------------------------

Table of Contents
 
 
Section 7.5    Confidentiality.  Subject to Section 7.2, which shall govern
Privileged Information, from and after the Distribution Date, each of Verizon
and Spinco shall hold, and shall use commercially reasonable efforts to cause
its Affiliates and Representatives to hold, in strict confidence all Information
concerning the other Party’s Group obtained by it or furnished to it by such
other Party’s Group pursuant to this Agreement or the other Transaction
Agreements and shall not release or disclose such Information to any other
Person, except its Affiliates and Representatives, who shall be advised of the
provisions of this Section 7.5, and each Party shall be responsible for a breach
by any of its Affiliates or Representatives; provided, however, that any member
of the Verizon Group or the Spinco Group may disclose such Information to the
extent that (a) disclosure is compelled by judicial or administrative process
or, based on advice of such Person’s counsel, by other requirements of Law,
including filing requirements with the U.S. Securities and Exchange Commission,
or (b) such Party can show that such Information was (i) in the public domain
through no fault of such Person or (ii) lawfully acquired by such Person from
another source after the time that it was furnished to such Person by the other
Party’s Group, and not acquired from such source subject to any confidentiality
obligation on the part of such source known to the acquiror.  Notwithstanding
the foregoing, each of Verizon and Spinco shall be deemed to have satisfied its
obligations under this Section 7.5 with respect to any Information (other than
Privileged Information) if it exercises the same care with regard to such
Information as it takes to preserve confidentiality for its own similar
Information.
 
Section 7.6    Cooperation with Respect to Government Reports and
Filings.  Verizon, on behalf of itself and each member of the Verizon Group,
agrees to provide any member of the Spinco Group, and Spinco, on behalf of
itself and each member of the Spinco Group, agrees to provide any member of the
Verizon Group, with such cooperation and Information (in each case, with respect
to the Spinco Business only) as may be reasonably requested by the other in
connection with the preparation or filing of any government report or other
government filing contemplated by this Agreement or in conducting or responding
to any other government proceeding relating to the pre-Distribution business of
the Verizon Group or the Spinco Group, Assets or Liabilities of either Group or
relating to or in connection with the relationship between the Groups on or
prior to the Distribution Date.  Such cooperation and Information shall include
promptly forwarding copies of appropriate notices, forms and other
communications received from or sent to any Governmental Authority that relate
to the Verizon Group, in the case of the Spinco Group, or the Spinco Group, in
the case of the Verizon Group.  All cooperation provided under this section
shall be provided at the expense of the Party requesting such cooperation.  Each
Party shall make its employees and facilities available during normal business
hours and on reasonable prior notice to provide explanation of any documents or
Information provided hereunder.
 
 
43

--------------------------------------------------------------------------------

Table of Contents
 
 
ARTICLE VIII
 
No Representations or Warranties
 
Section 8.1    No Representations or Warranties.  Except as expressly set forth
in any Transaction Agreement, Spinco and Verizon understand and agree that no
member of the Verizon Group is representing or warranting to Spinco or any
member of the Spinco Group in any way as to the Spinco Assets, the Spinco
Business or the Spinco Liabilities.  Except as expressly set forth in the Merger
Agreement, Verizon and Spinco understand and agree that no member of the Spinco
Group is representing or warranting to Verizon or any member of the Verizon
Group in any way as to the Verizon Assets, the Verizon Business or the Verizon
Liabilities.
 
ARTICLE IX
 
Miscellaneous
 
Section 9.1    Expenses.  All fees and expenses and any other costs incurred by
the Parties in connection with the transactions contemplated hereby and by the
Transaction Agreements shall be paid as set forth in Section 11.1 of the Merger
Agreement, provided, however, that (i) Spinco shall reimburse Verizon for and
indemnify Verizon against, all costs invoiced by a financial printer in
connection with the preparation and filing of the Information Statement,
including all amendments thereto and any Current Report on Form 8-K that shall
be filed by Spinco which shall include the Information Statement as an exhibit
thereto, and all costs of preparing, printing and delivering the Information
Statement to Verizon’s record and beneficial stockholders (other than attorneys’
fees and fees of other advisors to Verizon) and (ii) Spinco shall pay all Spinco
Debt Expenses.  If the Distribution occurs, (i) to the extent that invoices from
Verizon for such costs, fees and expenses shall be available and furnished to
Spinco and the Company no later than 10 Business Days prior to the Closing Date,
Spinco or the Surviving Corporation shall reimburse Verizon for such costs on
the Closing Date, and (ii) to the extent that invoices from Verizon for such
costs, fees and expenses are provided by Verizon to the Surviving Corporation
following the Closing Date, the Surviving Corporation shall reimburse Verizon
for such costs within 10 Business Days following receipt of such invoices from
Verizon.
 
 
44

--------------------------------------------------------------------------------

Table of Contents
 
 
Section 9.2    Notices.  Prior to Closing under the Merger Agreement, all
notices and other communications required or permitted to be given hereunder
shall be in writing and shall be deemed given upon (a) a transmitter’s
confirmation of a receipt of a facsimile transmission (but only if followed by
confirmed delivery of a standard overnight courier the following Business Day or
if delivered by hand the following Business Day), (b) confirmed delivery of a
standard overnight courier or when delivered by hand or (c) the expiration of
five Business Days after the date mailed by certified or registered mail (return
receipt requested), postage prepaid, to the Parties at such addresses as may be
specified by the Parties from time to time.  Following the Closing, notices
shall be sent to Verizon and the Surviving Corporation (as successor by merger
to Spinco) in accordance with Section 11.2 of the Merger Agreement, or to such
other address as either Party may have furnished to the other Party by a notice
in writing in accordance with this Section.
 
Section 9.3    Interpretation.  Each Party has participated in the drafting and
negotiation of this Agreement.  If an ambiguity or question of intent or
interpretation arises, this Agreement must be construed as if it is drafted by
both Parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of authorship of any of the provisions of this
Agreement.
 
Section 9.4    Severability.  If any provision of this Agreement or the
application of any such provision to any Person or circumstance shall be
declared judicially to be invalid, unenforceable or void, such decision shall
not have the effect of invalidating or voiding the remainder of this Agreement,
it being the intent and agreement of the Parties that this Agreement shall be
deemed amended by modifying such provision to the extent necessary to render it
valid, legal and enforceable while preserving its intent or, if such
modification is not possible, by substituting therefor another provision that is
valid, legal and enforceable and that achieves the original intent of the
Parties.
 
Section 9.5    Assignment; Binding Effect.  Neither this Agreement nor any of
the rights, benefits or obligations hereunder may be assigned by either of the
Parties (whether by operation of law or otherwise) without the prior written
consent of the other Party and the prior written consent of the Company, not to
be unreasonably withheld, delayed or conditioned, and any purported assignment
without such consent shall be null and void.  Subject to the preceding sentence,
this Agreement will be binding upon, inure to the benefit of and be enforceable
by the Parties and their respective successors and permitted assigns.
 
Section 9.6    No Third Party Beneficiaries.  Nothing in this Agreement, express
or implied, is intended to or shall confer upon any Person (other than Verizon,
Spinco and the Company and their respective successors and permitted assigns)
any legal or equitable right, benefit or remedy of any nature whatsoever under
or by reason of this Agreement, and, except as provided in Section 6.2 with
respect to the release of certain Liabilities, no Person shall be deemed a third
party beneficiary under or by reason of this Agreement.
 
 
45

--------------------------------------------------------------------------------

Table of Contents
 
 
Section 9.7    Entire Agreement.  This Agreement, the Exhibits and the
Disclosure Letter hereto, the other Transaction Agreements and other documents
referred to herein shall constitute the entire agreement between the Parties
with respect to the subject matter hereof and shall supersede all previous
negotiations, commitments and writings with respect to such subject matter.  In
the case of any conflict between the terms of this Agreement and the terms of
any other Transaction Agreement, the terms of such other Transaction Agreement
shall control.
 
Section 9.8    Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York without giving
effect to the conflicts of law principles thereof.
 
Section 9.9    Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one agreement binding on the Parties, notwithstanding
that not all Parties are signatories to the original or the same counterpart.
 
Section 9.10   Amendments; Waivers.  This Agreement may not be amended except by
an instrument in writing signed by Verizon and Spinco.  No failure or delay by
Verizon or Spinco in exercising any right hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right hereunder.  Any
agreement on the part of Verizon or Spinco to any such waiver shall be valid
only if set forth in an instrument in writing signed on behalf of such Party.
 
Section 9.11   Termination.  Notwithstanding any provision hereof, in the event
of termination of the Merger Agreement, this Agreement may be terminated and the
Distribution abandoned at any time prior to the Distribution by and in the sole
discretion of Verizon.  In the event of such termination, no Party or any party
to any other Transaction Agreement (other than the Merger Agreement to the
extent provided therein) shall have any Liability to any Person by reason of
this Agreement or any other Transaction Agreement (other than the Merger
Agreement to the extent provided therein).
 
 
46

--------------------------------------------------------------------------------

Table of Contents
 
 
Section 9.12   Waiver of Jury Trial.  EACH OF THE PARTIES IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE ACTIONS OF THE PARTIES IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE AND ENFORCEMENT HEREOF.
 
Section 9.13   Jurisdiction; Service of Process.  EACH OF THE PARTIES
(A) CONSENTS TO SUBMIT ITSELF TO THE PERSONAL JURISDICTION OF ANY FEDERAL COURT
LOCATED IN THE STATE OF NEW YORK OR, IF SUCH FEDERAL COURTS DO NOT HAVE SUBJECT
MATTER JURISDICTION, OF ANY NEW YORK STATE COURT IN THE EVENT ANY DISPUTE ARISES
OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
(B) AGREES THAT IT WILL NOT ATTEMPT TO DENY OR DEFEAT SUCH PERSONAL JURISDICTION
BY MOTION OR OTHER REQUEST FOR LEAVE FROM ANY SUCH COURT AND (C) AGREES THAT IT
WILL NOT BRING ANY ACTION RELATING TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT IN ANY COURT OTHER THAN A FEDERAL COURT SITTING
IN THE STATE OF NEW YORK OR, IF SUCH FEDERAL COURTS DO NOT HAVE SUBJECT MATTER
JURISDICTION, A NEW YORK STATE COURT.  THE PARTIES HEREBY AGREE THAT MAILING OF
PROCESS OR OTHER PAPERS IN CONNECTION WITH ANY SUCH ACTION OR PROCEEDING IN THE
MANNER PROVIDED IN SECTION 9.2, OR IN SUCH OTHER MANNER AS MAY BE PERMITTED BY
LAW, SHALL BE VALID AND SUFFICIENT SERVICE THEREOF AND HEREBY WAIVE ANY
OBJECTIONS TO SERVICE ACCOMPLISHED IN THE MANNER HEREIN
PROVIDED.  NOTWITHSTANDING THIS SECTION 9.13, ANY DISPUTE REGARDING THE CLOSING
STATEMENT SHALL BE RESOLVED IN ACCORDANCE WITH ARTICLE V; PROVIDED THAT THE
TERMS OF ARTICLE V MAY BE ENFORCED BY EITHER PARTY IN ACCORDANCE WITH THE TERMS
OF THIS SECTION 9.13.
 
 
[SIGNATURE PAGE FOLLOWS]
 
 
 
 
 
47

--------------------------------------------------------------------------------

Table of Contents


 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first above written.
 
VERIZON COMMUNICATIONS INC.
 
By:
 /s/  John W. Diercksen  
John W. Diercksen
 
Executive Vice President Strategy, Planning
  and Development





NEW COMMUNICATIONS HOLDINGS INC.
 
By:
 /s/  Stephen E. Smith  
Stephen E. Smith
 
Vice President


